IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: S.L.                               : No. 37 WAL 2017
                                          :
                                          :
PETITION OF: D.L., BIRTH FATHER           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.